COURT OF WORKERS' COMPENSATION CLAIMS
                            IN NASHVILLE

Tommy Thurmond,                              )     Docket No.: 2015-06-0240
         Employee,                           )
v.                                           )     State File No.: 96769-2014
                                             )
Yates Services,                              )     Date of Injury: December 8, 2014
             Employer,                       )
And                                          )     Judge: Robert Durham
                                             )
Travelers Insurance,                         )
             Insurance Carrier.              )


           EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


       THIS CAUSE came to be heard before the undersigned Workers' Compensation
Judge on July 29, 2015, upon the Request for Expedited Hearing filed by Tommy
Thurmond (Mr. Thurmond), the Employee, on June 18, 2015, pursuant to Tennessee
Code Annotated section 50-6-239 (2014) to determine if the Employer, Yates Services
(Yates), is obligated to provide medical benefits and temporary disability
benefits. Considering the positions of the parties, the applicable law, and all of the
evidence submitted, the Court concludes that Mr. Thurmond is entitled to medical
benefits, but is not entitled to temporary disability benefits at this time.

                                       ANALYSIS

                                          Issues

        1.     Whether Mr. Thurmond is entitled to additional evaluation and treatment
for his injury and, if so, whether he is entitled to see another doctor for said evaluation
and treatment;

       2.     Whether Mr. Thurmond is entitled to reimbursement for medical expenses
he incurred in emergency room visits on May 15 and May 19, 2015; and,


                                             1
       3.     Whether Mr. Thurmond is entitled to temporary disability benefits
following his resignation on February 20, 2015.

                                  Evidence Submitted

       The Court admitted into evidence the exhibits below:

          1.   Medical records from Comprehensive Health Services,
          2.   Medical records from Concentra Medical Centers,
          3.   Medical records from Vanderbilt University Medical Center,
          4.   Medical records from STAR Physical Therapy,
          5.   Medical records from Results Physiotherapy,
          6.   Employee/Manager Medical Statement dated December 7, 2014, and,
          7.   Job Placement Evaluation Report dated December 9, 2014.

       The Court designated the following as the technical record:

          •    Petition for Benefit Determination (PBD), dated May 15, 2015,
          •    Dispute Certification Notice (DCN), dated June 11, 2015,
          •    Request for Expedited Hearing (REH), dated June 18, 2015 (with attached
               affidavit),
          •    Position Statement of Mr. Thurmond.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments thereto as allegations unless established by the evidence.

      The parties stipulated to a compensation rate of $549.83 based on an average
weekly wage of$824.75. Mr. Thurmond provided in-person testimony.

                                    History of Claim

       Mr. Thurmond is a thirty-six-year-old resident of Davidson County, Tennessee.
Yates hired Mr. Thurmond on July 29, 2013, to work on the assembly line at the Nissan
plant in Smyrna, Tennessee. Mr. Thurmond's job required him to repetitively lift and
secure various parts as vehicles passed over his head. On December 7, 2014, while
working third shift, Mr. Thurmond began experiencing increasing pain in his neck and
shoulders. He called for assistance, but his supervisor, Don Rouse, did not respond until
Mr. Thurmond's shift was almost over. Mr. Thurmond finished his shift and went home,
but when he awoke to go back to work, he found that he could not lift his arms above his
head due to the pain.

      Mr. Thurmond immediately reported his condition to M_r. Rouse upon arriving at
                                            2
work on December 8. Mr. Rouse took him to Comprehensive Health Services (CHS), the
health clinic located at the Nissan plant. Mr. Thurmond underwent an initial evaluation
and Yates presented him with a C-42 Choice of Physician form. Mr. Thurmond chose
Dr. Gilbert Woodall with CHS.

       On December 9, Mr. Thurmond underwent an evaluation at CHS by Candace
Humes, N.P. Mr. Thurmond complained of severe pain in the right and left sides of his
neck as well as in his right shoulder. Nurse Humes noted that Mr. Thurmond had a
history of neck pain while working for Yates, with episodes occurring in the fall of 20 13
and again in the spring of 2014. (Ex. 1 at 3.) On examination, Nurse Humes noted
tenderness, but no swelling. She diagnosed Mr. Thurmond with bilateral trapezius
myalgias and a right-shoulder ·strain and opined that both conditions were "primarily
work-related." Nurse Humes placed restrictions of no work above the right shoulder and
limited lifting to fifteen pounds. She also prescribed a course of physical therapy. !d.

        Despite Nurse Humes' recommendation, Yates did not authorize physical therapy
for Mr. Thurmond right away. Mr. Thurmond continued to work under restrictions until
the plant shut down for Christmas. After the Christmas break, Mr. Thurmond attended
his first physical therapy visit on January 6, 2015, with Sarah Williams of Results
Physiotherapy (Results). Mr. Thurmond described his pain as a "seven" on a scale of one
to ten. (Ex. 5 at 10.) He returned to CHS on January 8. Nurse Humes noted that Mr.
Thurmond reported a "60% improvement" in his condition. She restricted Mr.
Thurmond's overhead work and instructed him to continue physical therapy. (Ex. 1 at 6.)

        Mr. Thurmond continued with physical therapy through January 2015. On
January 28, Ms. Williams concluded: "Pt is progressing nicely with AROM, strength, and
activity tolerance but is still limited by endurance and dynamic postural stability which
affects ability to repeatedly perform overhead activity." (Ex. 5 at 5.) Ms. Williams asked
CHS to advise her as to the need for further PT treatment. !d.

        On February 6, Mr. Thurmond returned to CHS where Dr. Terri Walker evaluated
him. According to the report, Mr. Thurmond stated the pain in his neck was "75%
better." Mr. Thurmond also said he had no pain in his left shoulder and only intermittent
pain in the right shoulder. Dr. Walker ordered x-rays to rule out cervical changes. (Ex. 1
at 8.) The x-ray report revealed a reversal of the normal cervical lordosis, but was
otherwise unremarkable. (Ex. 1 at 17-18.) Dr. Walker stated Mr. Thurmond was
"practically at MMI" and she returned him to work with no restrictions. (Ex. 1 at 8.)
Furthermore, Dr. Walker ordered Results to discharge Mr. Thurmond from physical
therapy. (Ex. 5 at 5.)

      On February 10, Dr. Woodall with CHS evaluated Mr. Thurmond. Dr. Woodall
opined that Mr. Thurmond's right-trapezius strain had resolved. He also noted Mr.
Thurmond's x-rays revealed osteoarthritis in his right shoulder, which Dr. Woodall felt

                                            3
was not primarily related to his employment. Dr. Woodall offered to inject Mr.
Thurmond's shoulder with steroids, but he refused the offer. Dr. Woodall then released
Mr. Thurmond to return to work at full duty with no restrictions. (Ex. 1 at 10.)

       Mr. Thurmond testified he attempted to return to regular duties, but he was unable
to perform his job without assistance from a co-worker who had been helping him since
the injury. He further testified he felt he had no choice but to resign, which he did on
February 20.

        Mr. Thurmond testified he continued to have pain and spasms in his neck and
shoulders, so he filed a PBD seeking additional benefits. Through mediation, Yates
agreed to provide Mr. Thurmond with another panel, and Mr. Thurmond chose Dr.
Joseph Speake with Concentra to provide authorized care. Dr. Speake evaluated Mr.
Thurmond on May 4, 2015. He diagnosed Mr. Thurmond with a cervical and trapezius
strain and prescribed pain relievers and a muscle relaxer as well as physical therapy, three
times a week for two weeks. (Ex. 2 at 21-23.) However, Dr. Speake did not recommend
any restrictions on Mr. Thurmond's activities, despite Mr. Thurmond's request that he do
so.

       Concentra also provided physical therapy, and therapist Jonathon Thomas
evaluated Mr. Thurmond on May 4. (Ex. 2 at 24-27.) Mr. Thurmond underwent therapy
on May 5 and May 7. At the May 7 visit, the therapist noted Mr. Thurmond's progress
was "slower than expected." (Ex. 2 at 8.) Dr. Speake met with Mr. Thurmond
immediately after the May 7 therapy session. According to the note, Mr. Thurmond
stated he was a " little better" and the muscle relaxer was helping him sleep at night. Dr.
Speake did not note any swelling or muscle spasms or evidence of radiculopathy on
examination. However, he also felt Mr. Thurmond was not exaggerating his symptoms.
Dr. Speake concluded he could not "justify continuing PT based on amount of PT
received in past and current exam." Dr. Speake noted Mr. Thurmond had lingering pain
but no functional limitations. He determined Mr. Thurmond was at maximum medical
improvement. He advised Mr. Thurmond to continue taking medications and to follow
up with Concentra as needed. (Ex. 2 at 5, 6.)

       Mr. Thurmond testified his neck pain increased after riding a stationary bike
during his last therapy session. He attempted to go back to see Dr. Speake on May 13,
but was told by his office that Yates' insurance carrier, Travelers, refused to authorize
any additional visits. Mr. Thurmond then went to the emergency room at Vanderbilt
University Medical Center (Vanderbilt) on May 15, where Dr. Jordan Rupp treated him.
(Ex. 3 at 4-8.)

       Dr. Rupp's note states Mr. Thurmond told him his neck pain worsened after riding
a "hand bike" two days earlier. He diagnosed Mr. Thurmond's condition as "neck pain"
and, after prescribing Ibuprofen and Tylenol, released him to follow-up with his primary-

                                             4
care physician. However, Dr. Rupp also took Mr. Thurmond off work for two days and
recommended that he lift no more than five pounds over his shoulders for two weeks. !d.

        Mr. Thurmond returned to Vanderbilt's emergency room on May 19, and Dr.
Michael Johnston provided treatment. Dr. Johnston diagnosed Mr. Thurmond with "neck
pain/cervical strain." He did not note any objective signs of radiculopathy. He
discharged Mr. Thurmond home, but noted that if he failed to obtain treatment through
worker's compensation, he could contact "Mr. Larry Prisco" to arrange follow-up. (Ex. 3
at 1, 2.) Mr. Thurmond received bills from Vanderbilt for the May 15 and May 19 visits
in the amount of$397.20 for each visit. (Ex. 3 at 9-12.)

       Mr. Thurmond also testified that, following his resignation from Yates, he applied
for unemployment benefits. Although contested by Yates, Mr. Thurmond eventually
received unemployment benefits from February 20, 2015, through the present.

       Mr. Thurmond filed a PBD on May 15, 2015, seeking medical/temporary
disability benefits. (T.R. at 4, 5.) The parties did not resolve the disputed issues through
mediation and the Mediation Specialist filed the DCN on June 18, 2015. (T.R. at 6-8.)

                             Mr. Thurmond's Contentions

      Mr. Thurmond contends he is entitled additional medical treatment for his
compensable neck and trapezius strain. He further contends he is entitled to select
another physician to provide such treatment, since Dr. Speake discharged him from care.

        Mr. Thurmond also contends he is entitled to temporary disability benefits from
the date he resigned on February 20, 2015, until he reaches maximum medical
improvement, given that he only resigned because of his inability to perform the job due
to his injury. Finally, Mr. Thurmond asserts he is entitled to payment for his emergency
room visits of May 15 and May 19, because Travelers forced him to seek other medical
treatment when it refused to authorize any additional treatment with Dr. Speake.

                                   Yates' Contentions

        Yates contends it provided Mr. Thurmond with all the reasonable and necessary
treatment required for his work-related injury on December 7, based on the opinions of
Drs. Walker, Woodall and Speake. Given that Dr. Woodall and Dr. Walker opined Mr.
Thurmond could return to work with no limitations, Yates contends Mr. Thurmond is not
entitled to any temporary disability benefits following his resignation. Yates also asserts
Dr. Speake opined Mr. Thurmond does not require any further medical treatment for his
work-related injury, and as a result, it is not obligated to provide additional treatment.
Finally, Yates asserts Mr. Thurmond's trips to the emergency room were neither
reasonable nor necessary for treatment of his work-related injury, and it is not obligated

                                             5
to pay for those visits.

                           Findings of Fact and Conclusions of Law

                                         Standard Applied

        The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove every
element of his or her claim by a preponderance of the evidence in order to obtain relief at
an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063,
2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd.
Mar. 27, 20 15). At an expedited hearing, an employee has the burden to come forward
with sufficient evidence from which the trial court can determine that the employee is
likely to prevail at a hearing on the merits. !d.

                                         Factual Findings

       Mr. Thurmond is a credible witness. Mr. Thurmond sustained a compensable
injury to his neck and bilateral trapezius muscles on December 7, 2014. Mr. Thurmond
resigned from Yates on February 20, 2015, after Dr. Woodall released him to return to
work with no restrictions. Yates allowed Mr. Thurmond to choose Dr. Speake for
additional treatment, but refused to authorize additional visits after Dr. Speake
determined Mr. Thurmond was at maximum medical improvement.

                                    Application ofLaw to Facts

       Provision of Medical Benefits

        Tennessee Code Annotated section 50-6-204(a)(1)(A) (2014) requires an employer
to provide an employee with "such medical and surgical treatment ... made reasonably
necessary by accident." In order to meet this requirement, the employer must begin by
providing the employee with a panel of physicians from which the employee can choose
a treating doctor. Tenn. Code Ann.§ 50-6-204(a)(4)(A) (2014).

       The parties agree that Yates provided an initial panel pursuant to the statute. In
fact, Yates provided another panel in response to Mr. Thurmond's initial PBD and
allowed Mr. Thurmond to choose Dr. Speake as his treating physician. On May 7, Dr.
Speake determined Mr. Thurmond was at MMI and terminated his physical therapy;
however, he also advised Mr. Thurmond to return to Concentra "as needed." (Ex. 2 at 5,
6.) Mr. Thurmond tried to return on May 13, but Yates' insurance carrier, Travelers,
refused to authorize the visit.

                                             6
       The fact that Dr. Speake determined Mr. Thurmond was at MMI does not
terminate Yates' obligation to provide medical treatment "made reasonably necessary by
accident." Tenn. Code Ann. § 50-6-204(a)(l)(A) (2014). Yates shall authorize such
treatment as Dr. Speake determines is reasonable and necessary for Mr. Thurmond's
December 7 injury. If Dr. Speake refuses to see Mr. Thurmond again, Yates shall
provide another panel from which Mr. Thurmond may choose a treating physician in
accordance with Tennessee Code Annotated section 50-6-204(a)(4)(A) (2014).

         Payment of Medical Expenses

      Whether an employee is justified in seeking payment for unauthorized medical
expenses from an employer depends upon the circumstances of each case. Buchanan v.
Mission Ins. Co., 713 S.W.2d 654, 656 (Tenn. 1986). 1 In Buchanan, the Supreme Court
concluded that the statute:

         [M]akes it clear that the intent [of the Legislature] . . . was for the
         employee to certainly do no less than consult his employer before incurring
         the expenses called for by that statute if the employee expects the employer
         to pay for it. The opposite would seem to be against public policy.

!d. at 657. In addition, the Tennessee Supreme Court has held that when an employee
receives medical care for a work-related injury that the employer did not authorize, the
employee must establish the necessity and reasonableness of the charges before the
employer is responsible. Moore v. Town ofCollierville, 124 S.W.3d 93, 98 (Tenn. 2004).

       Mr. Thurmond's undisputed testimony is that he tried to obtain care from the
authorized physician, but Travelers refused to allow it. Given this refusal, the Court finds
Mr. Thurmond justified in seeking reasonable and necessary medical treatment on his
own. However, Mr. Thurmond has not offered sufficient evidence to establish that the
level of care and cost of emergency room visits was reasonable or necessary under the
circumstances.

       Neither emergency room visit resulted in significant medical treatment other than
slight modifications in Mr. Thurmond's medication. (Ex. 3 at 1-6.) Both visits appear to
have occurred in the early afternoon. Neither doctor noted any objective findings, nor did
they order any studies, treatments or lab work. !d. The only meaningful consequence of
the emergency room visits was that Dr. Rupp took Mr. Thurmond off work for two days

1
 The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July I, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).

                                                          7
and gave him a five-pound lifting restriction for two weeks. !d. at 8. However, the Court .
finds that is not enough to render either visit necessary, particularly given that Mr.
Thurmond was not employed at the time. Furthermore, even assuming the treatment was
necessary, Mr. Thurmond did not offer any proof as to the reasonableness of the medical
bills incurred.

       In sum, Mr. Thurmond has not established that emergency care was reasonable or
necessary for treatment of his work-related injury. Therefore, the Court must deny his
request for payment at this time.

       Temporary Disability Benefits

        Tennessee law provides that an employer must pay temporary disability benefits
until the employee reaches maximum medical improvement so long as the employee can
prove an inability to work due to a compensable injury. Simpson v. Satterfield, 564
S.W.2d 953, 955 (Tenn. 1978); see also Gray v. Cullom Machine Tool and Dye, Inc., 152
S.W.3d 439 (Tenn. 2004); Gluck Brothers, Inc. v. Coffey, 431 S.W.2d 756 (Tenn. 1968).
An employee is entitled to receive temporary partial disability benefits, pursuant to
Tennessee Code Annotated section 50-6-207(2) (2014), when "the temporary disability is
not total." Stem v. Thompson Servs., No. M2010-01566-WC-R3-WC, 2011 Tenn. LEXIS
742, *27 (Tenn. Workers' Comp. Panel July 26, 2011). Tennessee Code Annotated
section 50-6-207(2)(A) (2014) provides that, "In all cases of temporary partial disability,
the compensation shall be sixty-six and two-thirds percent (66 2/3 %) of the difference
between the average weekly wage of the worker at the time of the injury and the wage the
worker is able to earn in the worker's partially disabled condition."

      The parties agree that from December 7, 2014, until February 20, 2015, Mr.
Thurmond worked for Yates and received his full salary, except for Christmas break
when the Nissan plant where he worked experienced its regular shutdown. Thus, Mr.
Thurmond would not be entitled to any temporary disability benefits during this time.

       The parties also agree Mr. Thurmond resigned from his employment with Yates
on February 20, 2015. However, Mr. Thurmond asserts he did so only because he
believed he was incapable of performing his regular job duties because of the work-
related injury to his neck and trapezius muscles. He further asserts his physical condition
has not significantly changed since his resignation.

       "The testimony of the employee as to his or her physical limitations must always
be taken into consideration." Lambdin v. Goodyear Tire & Rubber Co., No. W2013-
01597-SC-WCO-WC, 2015 Tenn. LEXIS 94, *30 (Tenn. S. Ct. Jan. 29, 2015).
However, "a subjective belief is not a reasonable basis upon which to award disability
benefits." Kelly v. D & S Residential Holdings, No. 62011-02392-WC-R3-WC, 2012
Tenn. LEXIS 632, *30 (Tenn. Workers' Comp. Panel Sept. 4, 2012).

                                            8
        In this instance, three doctors have opined that Mr. Thurmond could return to full
duty with Yates with no restrictions on his physical activity. Dr. Walker gave this
opinion on February 6. (Ex. 1 at 8.) Dr. Woodall agreed with Dr. Walker on February
10, when he also released Mr. Thurmond back to work with Yates at full duty. (Ex. 1 at
10.) On May 7, Dr. Speake determined Mr. Thurmond was at MMI with no functional
limitations. (Ex. 2 at 5, 6.)

        Mr. Thurmond also testified he suffered an exacerbation of his neck pain on May
7, while using an exercise bike during therapy. On May 15, Dr. Rupp at Vanderbilt took
Mr. Thurmond off work for two days and placed him on a five-pound overhead lifting
restriction for two weeks. (Ex. 3 at 4-8.) These restrictions may have been sufficient to
entitle Mr. Thurmond to temporary disability benefits; however, the disability, whether it
is temporary total or temporary partial, must be more than seven days before an employer
is required to pay benefits. Tenn. Code Ann. § 50-6-205(a) (2014).

        Dr. Rupp only took Mr. Thurmond completely off work for two days; thus, he was
temporarily totally disabled during that time. However, he could only receive temporary
total disability benefits if he remained disabled for more than seven days. He would not
be entitled to temporary total disability benefits unless the five-pound lifting restriction
entitled him to temporary partial disability benefits. !d. This would only be true if the
restriction would have prevented him from working at Yates.

        As noted earlier, Yates was able to accommodate similar restrictions from
December 2014 until February 2015. (See Ex. 1 at 3, 6.) Mr. Thurmond offered no
evidence to prove Yates could not have accommodated Dr. Rupp's restrictions. The
Court finds that, had it not been for Mr. Thurmond's voluntary resignation on February
20, Yates would have accommodated any restrictions caused by the exacerbation on May
7. As a result, Mr. Thurmond's resignation, not his injury, caused his temporary partial
disability.

       Mr. Thurmond has not offered any medical proof to establish he was unable to
perform his job duties at Yates and to justify his resignation on February 20, 2015. Given
the weight of the medical evidence, Mr. Thurmond's subjective belief that he was unable
to perform those duties is insufficient to establish his entitlement to temporary disability
benefits. Therefore, the Court finds Mr. Thurmond has not established he is entitled to
any temporary disability benefits, and his request must be denied.

 IT IS, THEREFORE, ORDERED as follows:

   1. Yates or its workers' compensation carrier shall authorize additional medical care
      as required by Tennessee Code Annotated section 50-6-204 (2014) for Mr.
      Thurmond for his work-related injury with Dr. Speake. Should Dr. Speake refuse
      to see Mr. Thurmond, Yates shall provide him with a panel of physicians from

                                             9
       which he may choose another authorized physician. Mr. Thurmond or the medical
       providers shall furnish medical bills to Yates or its workers' compensation carrier.

   2. Mr. Thurmond's request for payment of Vanderbilt emergency room bills is
      denied. At this time, Mr. Thurmond has not come forward with sufficient
      evidence from which this Court may conclude he is likely to prevail at a hearing
      on the merits on this issue.

   3. Mr. Thurmond's request for temporary disability benefits is denied. At this time,
      Mr. Thurmond has not come forward with sufficient evidence from which this
      Court may conclude he is likely to prevail at a hearing on the merits on this issue.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3) (2014).   The Insurer or Self-Insured
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliance.Program@tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471 or (615) 532-1309.

ENTERED THIS THE 14TH DAY OF AUGUST, 2015.



                                  R ert Durham
                                  Judge
                                  Court of Workers' Compensation Claims

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."



                                            10
2. File the completed form with the Court Clerk within seven business days of the
   date the Workers' Compensation Judge entered the Expedited Hearing Order.

3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar ~ays thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The Judge must approve the statement of the evidence before
   the Court Clerk may submit the record to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appealing party shall file such position statement with the Court Clerk
   within three business days of the filing of the Expedited Hearing Notice of Appeal,
   specifYing the issues presented for review and including any argument in support
   thereof. If the appellee elects to file a response in opposition to the interlocutory
   appeal, appellee shall do so within three business days of the filing of the
   appellant's position statement.




                                         11
                            CERTIFICATE OF SERVICE

        I hereby certifY that a true and correct copy of the Expedited Hearing Order for
Medical Benefits was sent to the following recipients by the following methods of service
on this the 14th day of August, 2015.


Name                      Certified    Via         Via    Service sent to:
                           Mail        Fax        Email
                                                   X      Tommythurmond@yahoo.com
Tommy Thurmond
                                                   X      jrucker@ruckerlaw.com
John R. Rucker, Jr.



                                         Penny Shrum, Clerk of Court
                                         Court of Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov




                                             12